DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1, 11 and 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1, 11 and 17 and specifically comprising the limitation of “a light-reflective layer disposed between the color-converting part and the color filter  pattern to selectively reflect a light having a wavelength same as the wavelength of the incident light” including the remaining limitations.
	Claims 2-10, 12-16 and 18-20 are allowable, at least, because of their dependencies on claims 1, 11 and 17, respectively.
Examiner Note: The closest Prior Art reference to the allowable claims found is  Kokubun et al; (US PG Pub. No. 2015/0206911) who discloses, at least in figure 7, . A color-converting substrate comprising:  a color-converting part (PDg) including a wavelength-converting particle configured to change a  wavelength of an incident light to emit a light having a color different from the incident light (¶ [0039]);  a color filter pattern (CFcy, ¶ [0046]) filtering the light emitted from the color-converting part; and  a light-reflective layer (DFa (dichroic filter) disposed between the color-converting part (PDg) and the color filter  pattern (CFcy) to selectively reflect a light having a wavelength same as the wavelength of the incident light (it reflects blue which is part of the RGB spectrum of the incident light (¶ [0039]).).
However, the device is a camera and  the incident light is coming from outside the device and the color filter filters that light not the light coming from the color-converting part. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879